BROWN, ,T.
(dissenting).
In my opinion a conveyance of the homestead by the husband, without the joinder of the wife, which the statutes declare shall not be valid, cannot be rendered valid, under the rule of estoppel or otherwise, by the subsequent conduct of the husband alone. Barton v. Drake, 21 Minn. 299; Law v. Butler, 44 Minn. 482, 47 N. W. 53, 9 L. R. A. 856; Murphy v. Renner, 99 Minn. 348, 109 N. W. 593, 8 L. R. A. (N. S.) 565, 116 Am. St. 418. Nor can his separate deed be validated by decree of court rendered in an action to which the wife is not a party. The homestead under our law is community property, subject to sale and conveyance only by the concurrence of both husband and wife. The property in question in this action was, at the time the wife became insane, the family homestead, and the subsequent abandonment thereof by the husband, in consequence of his *437deed to plaintiff, did not change its character as such. Montgomery v. Dane, 81 Ark. 154, 98 S. W. 715, 118 Am. St. 37, 11 Am. & Eng. An. Cas. 421, and note.